DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
In response to communications filed on 20 May 2022, claim(s) 1, 2, 11, and 12 is/are amended per Applicant’s request. Claim(s) 4, 5, 10, 14, 15, and 20 is/are cancelled. Therefore, claims 1-3, 6-9, 11-13, and 16-19 are presently pending in the application, of which, claim(s) 1 and 11 is/are presented in independent form.

No IDS has been received since the mailing of the last Office action. 

Response to Arguments
Applicant’s arguments, see page 7 et seq., filed 20 May 2022, with respect to the rejections under 35 USC 112 and 103 have been fully considered and are persuasive.  The rejections of all pending claims have been withdrawn. 

Allowable Subject Matter
Claims 1-3, 6-9, 11-13, and 16-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165